Citation Nr: 1622690	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  10-24 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left inguinal hernia, hydrocele and varicocele.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral foot disorder (also claimed as hammer toes).

3.  Service connection for residuals of hydrocele and varicocele.

4.  Service connection for right hand arthritis.

5.  Service connection for migraines.

6.  Service connection for arthritis of the right shoulder.

7.  Service connection for a sleep disorder.

8.  Entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder.

9.  Entitlement to compensation under 38 U.S.C.A. § 1151 for incisional hernia due to colon surgery.

10.  Entitlement to compensation under 38 U.S.C.A. § 1151 for ocular hypertension and glaucoma (claimed as eye disease).

11.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post trigger finger release, right ring finger with right hand arthritis.

12.  Entitlement to compensation under 38 U.S.C.A. § 1151 for arthritis, left hand.

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post excision, tumor right arm with infection.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for mental retardation.

15.  Service connection for mild mental retardation (claimed as "psychiatry or psychology" condition) also claimed as a psychiatric/mental disorder to include depression and anxiety.

16.  Service connection for a back disorder.

17.  Service connection for irritable bowel syndrome.

18.  Service connection for posttraumatic stress disorder (PTSD).

19.  Service connection for a left inguinal hernia, post-operative status.

20.  Service connection for prostate cancer (now claimed as residuals of prostate cancer status post prostatectomy to include urinary incontinence and erectile dysfunction).

21.  Service connection for arthritis, right ankle (also claimed as arthritis).

22.  Service connection for substance abuse.

23.  Service connection for an organic brain disorder.

24.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of whether the Veteran's income for VA purposes exceeds the highest available maximum annual pension rate for payment of nonservice-connected disability pension will be addressed in a separate Board Decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction presently resides with the RO in St. Petersburg, Florida.

In February 2016, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

A November 2007 Board denied service connection for left inguinal hernia and a bilateral foot disorder.  The April 2009 rating decision reopened and denied the application to reopen these claims.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issue of reopening is reflected on the title page.

In December 2015, the Veteran's representative submitted a waiver of the Veteran's right to have additional evidence submitted since the last RO adjudication initially considered by the RO.  Accordingly, the Board may consider new evidence related to these claims in the first instance.  See 38 C.F.R. § 20.1304 (2015).

The issue(s) of entitlement to service connection for a left inguinal hernia, entitlement to service connection for a varicocele and hydrocele, entitlement to compensation under 38 U.S.C.A. § 1151 for ocular hypertension and glaucoma, and entitlement to a total disability rating due to individual unemployability (TDIU) are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 2007 decision, the Board denied the claims of service connection for a left inguinal hernia and service connection for a bilateral foot disorder.  The Chairman of the Board did not order reconsideration.

2.  Evidence received since the November 2007 decision with respect to the claim of service connection for a left inguinal hernia relates to a previously unestablished fact necessary (i.e. a current disability) to substantiate the claim.  

3.  Evidence received since the November 2007 decision with respect to the claim of service connection for a bilateral foot disorder is cumulative or redundant of evidence previously of record, and does not relate to a previously unestablished fact necessary to substantiate the claim of service connection for a low back disorder.

4. At his February 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the following issues: entitlement to service connection for right hand arthritis, entitlement to service connection for migraines, entitlement to service connection for arthritis of the right shoulder, entitlement to service connection for a sleep disorder, entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia due to colon surgery, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a status post trigger finger release of the right ring finger with right hand arthritis, entitlement to compensation under 38 U.S.C.A. § 1151 for arthritis of the left hand, entitlement to compensation under 38 U.S.C.A. § 1151 for a post excision tumor of the right arm with infection, entitlement to compensation under 38 U.S.C.A. § 1151 for mental retardation, entitlement to service connection for mental retardation, entitlement to service connection for a back disorder, entitlement to service connection for irritable bowel syndrome, entitlement to service connection for PTSD, entitlement to service connection for prostate cancer, entitlement to service connection for arthritis of the right ankle, entitlement to service connection for substance abuse, and entitlement to service connection for an organic brain disorder.


CONCLUSIONS OF LAW

1.  The November 2007 Board decision that denied the claims of service connection for left inguinal hernia and service connection for a bilateral foot disorder is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2007).

2. Evidence received since the November 2007 decision is new and material with respect to the claim of service connection for a left inguinal hernia.  The claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014)

3.  Evidence received since the November 2007 decision is not new and material with respect to the claim of service connection for a bilateral foot disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for withdrawal of the substantive appeal have been met with respect to the following: entitlement to service connection for right hand arthritis, entitlement to service connection for migraines, entitlement to service connection for arthritis of the right shoulder, entitlement to service connection for a sleep disorder, entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia due to colon surgery, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a status post trigger finger release of the right ring finger with right hand arthritis, entitlement to compensation under 38 U.S.C.A. § 1151 for arthritis of the left hand, entitlement to compensation under 38 U.S.C.A. § 1151 for a post excision tumor of the right arm with infection, entitlement to compensation under 38 U.S.C.A. § 1151 for mental retardation, entitlement to service connection for mental retardation, entitlement to service connection for a back disorder, entitlement to service connection for irritable bowel syndrome, entitlement to service connection for PTSD, entitlement to service connection for prostate cancer, entitlement to service connection for arthritis of the right ankle, entitlement to service connection for substance abuse, and entitlement to service connection for an organic brain disorder.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter or letters sent to the Veteran in July 2008, including the requirement for new and material evidence upon reopening, September 2008, and July 2009.  The claims were last adjudicated in June 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, hearing testimony and lay statements have been associated with the record.  

In January 2005, the Veteran was afforded a VA examination with respect to his foot claim, which was denied in the November 2007 Board decision.  As the issue in this appeal is whether new and material evidence was received to reopen the claim, and the Board finds that reopening is not warranted, as discussed further below, a VA examination is not required.  

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Veteran's Law Judge (VLJ) or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims. Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Finality of Prior Decision

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  Generally, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  

An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In November 2007, the Board denied the Veteran's claims of service connection for a left inguinal hernia and service connection for a bilateral foot disorder.  As reconsideration was neither sought nor granted, the decision became final.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  The Board now turns to whether new and material evidence has been presented to warrant reopening the claims.

The Board's denial of service connection for a left inguinal hernia was based on a conclusion that the medical evidence did not establish that a left inguinal hernia, varicocele, and hydrocele currently existed.  The Board noted there was evidence of a current disability in a May 2001 VA treatment note, however, the Board also indicated that there was no inguinal hernia found in a July 2001 treatment report.  

Since the November 2007 Board decision, VA treatment records have been associated with the record which show a current disability.  For example, January 2009 VA treatment records show a bilateral varicocele on ultrasound and swelling in the groin on examination.  Additionally, a May 2006 VA treatment record shows treatment for a left inguinal hernia.  These records cure a prior evidentiary defect, namely, a current disability.  Hence the evidence is not cumulative and reopening is warranted.

Turning to the foot disorder, the Board's denial of service connection was based on findings of in-service treatment for a foot disorder, but that the evidence did not establish that a foot disorder was permanently aggravated by service.  At the time of the November 2007 Board decision, the Veteran contended that he had no foot condition prior to service, but that wearing combat boots caused this condition.  The Veteran described the condition as having one of his toes on top of the other.  See January 2005 VA podiatry examination.  During the January 2003 Board hearing, the Veteran stated he entered service with this overlapping toe disorder.

Service treatment records were of record at the time of the November 2007 Board decision.  These records showed that in March 1967, the Veteran presented to the sick bay with pain in the left foot over the third distal phalanx from the second toe rubbing on it.  In a chronological record of medical care, the examiner reported that there was no evidence of abrasion and that the Veteran was taped and sent back to duty.  

VAMC treatment records were also associated with the claims file at the time of the November 2007 Board decision.  These records showed that the Veteran received treatment at the podiatry clinic multiple times beginning in June 1999.  In a June 1999 outpatient clinic note, the examiner's diagnoses were reported as metatarsalgia and painful calluses.  Subsequent treatment notes showed that the Veteran underwent debridement of the calluses on numerous occasions.  Although these records showed that the Veteran had received ongoing treatment for a bilateral foot condition, they did not provide any explanation as to its etiology or otherwise link the condition to the Veteran's active duty service.

A January 2005 VA podiatry examination report was also of record at the time of the November 2007 Board decision.  The report noted subjective complaints by the Veteran of pain, weakness, stiffness, swelling, redness, fatigue, and lack of endurance.  Examination revealed a prominent bilateral hallux abducto valgus, plantarflexed digits, pain on palpation with limited range of motion, hyperkeratosis, and cicatrix with right ankle jerk.  The examiner opined that it was not as least as likely as not that the Veteran's complaint of painful 2nd toes bilateral resulted from boots during 5 months of service, concluding that the deformity occurred over time.  Moreover, there was a March 2005 medical opinion that the Veteran's pre-existing digital deformity was possibly aggravated.

In summary, at the time of the November 2007 Board decision, the evidence failed to show that a chronic bilateral foot condition first manifest during service or that any current foot condition was related to service, including as through aggravation of a pre-existing disability.

Since the November 2007 Board decision, additional lay statements from the Veteran, Board hearing testimony, and VA treatment records have been added to the record.  At the February 2016 Board hearing, the Veteran testified that he did not have problems with his feet prior to service, and that he has continued to have his foot disorder since leaving service.  The Veteran's lay statements and the VA treatment records essentially indicate that the Veteran has a current foot disorder and that he has had chronic pain from the foot disorder.  However, they do not provide any explanation as to the etiology of the foot disorder or otherwise link it to the Veteran's active duty service, including indicating that the foot disorder was permanently aggravated beyond the normal progression by service.  Hence, the evidence received since the November 2007 Board decision is cumulative of the evidence of record at the time of the November 2007 decision.  

Based on the above evidence, the Board finds that new and material evidence has not been received to reopen the claim of service connection for a foot disorder.  All of the evidence received is redundant or cumulative of the evidence that was previously considered by the Board.  The benefit-of-the-doubt doctrine is, therefore, not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met).  Accordingly, reopening the claim of service connection for a bilateral foot disorder is not warranted.

Withdrawn Issues

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by an appellant or by his or her authorized representative.  Id. 

In the present case, in the February 2016 Board hearing, the Veteran indicated that he wished to withdraw his appeal with respect to the following issues: entitlement to service connection for right hand arthritis, entitlement to service connection for migraines, entitlement to service connection for arthritis of the right shoulder, entitlement to service connection for a sleep disorder, entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD, entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia due to colon surgery, entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a status post trigger finger release of the right ring finger with right hand arthritis, entitlement to compensation under 38 U.S.C.A. § 1151 for arthritis of the left hand, entitlement to compensation under 38 U.S.C.A. § 1151 for a post excision tumor of the right arm with infection, entitlement to compensation under 38 U.S.C.A. § 1151 for mental retardation, entitlement to service connection for mental retardation, entitlement to service connection for a back disorder, entitlement to service connection for irritable bowel syndrome, entitlement to service connection for PTSD, entitlement to service connection for prostate cancer, entitlement to service connection for arthritis of the right ankle, entitlement to service connection for substance abuse, and entitlement to service connection for an organic brain disorder.

Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

The application to reopen the claim of service connection for a left inguinal hernia is granted.

The application to reopen the claim of service connection for a bilateral foot disorder (also claimed as hammer toes) is denied.

The claim of entitlement to service connection for right hand arthritis is dismissed.

The claim of entitlement to service connection for migraines is dismissed.

The claim of entitlement to service connection for arthritis, right shoulder is dismissed.

The claim of entitlement to service connection for a sleep disorder is dismissed.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for posttraumatic stress disorder is dismissed. 

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for an incisional hernia due to colon surgery is dismissed.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, status post trigger finger release, right ring finger with right hand arthritis, is dismissed. 

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for arthritis, left hand, is dismissed. 

The claim of entitlement to compensation under 38 U.S.C.A. §1151 for residuals, status post excision, tumor right arm with infection, is dismissed.

The claim of entitlement to compensation under 38 U.S.C.A. § 1151 for mental retardation is dismissed.

The claim of entitlement to service connection for mild mental retardation (claimed as "psychiatry or psychology" condition) also claimed as psychiatric/mental disorder to include depression and anxiety is dismissed.

The claim of entitlement to service connection for a back disorder is dismissed.

The claim of entitlement to service connection for irritable bowel syndrome is dismissed.

The claim of entitlement to service connection for PTSD is dismissed. 

The claim of entitlement to service connection for prostate cancer (now claimed as residuals of prostate cancer status post prostatectomy to include urinary incontinence and erectile dysfunction) is dismissed.

The claim of entitlement to service connection for arthritis, right ankle (also claimed as arthritis), is dismissed.

The claim of entitlement to service connection for substance abuse is dismissed.

The claim of entitlement to service connection for organic brain disorder is dismissed.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2015).  In this case, the claim of service connection for a left inguinal hernia has been reopened hereunder, along with the implicitly denied claims of service connection for a varicocele and hydrocele.  A January 2005 VA examination was conducted and a January 2006 addendum opinion was provided that indicated there was no evidence of left varicocele, left hydrocele, or left inguinal hernia on examination.  As there is now evidence of record that indicates a current disability within the appeal period, to fulfill VA's duty to assist and to clarify the medical findings, a new VA examination is warranted.

Next, the Veteran testified at the February 2016 Board hearing that a VA nurse told him his ocular hypertension and/or glaucoma was due to the failure of VA medical providers to prescribe medication for his hypertension at the proper time.  The Veteran is competent to report what a medical professional has told him.  The Veteran currently has either ocular hypertension or glaucoma.  No VA medical opinion has been provided which addresses the etiology of his ocular hypertension or glaucoma as it relates to VA medical treatment.  Accordingly, to satisfy the duty to assist, a medical opinion is warranted.

The Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for a TDIU. The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal as a hypothetical grant of the pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could result in assignment of a disability evaluation and the Veteran contends makes him unable to secure substantially gainful employment as a result of his claimed disabilities.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183   (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional and obtain a medical opinion as follows:

a)  The examiner should identify any left hydrocele, left varicocele, and left inguinal hernia disability supported by the record during the appeal period.  For the purposes of this remand, the appeal period is from September 2008 to the present.

b)  If any such disability is found to exist during the appeal period, then the examiner should state whether each said disability at least as likely as not, i.e., a 50 percent probability or greater, had its clinical onset in service or is otherwise related to active service, to include the left varicocele, left hydrocele, and left hernia repair performed in June 1967, and the Veteran's complaints of continued pain thereafter.

c)  Additionally, if a left varicocele is found to exist during the appeal period, then the examiner should state whether:

i) the left varicocele was aggravated during service; and
ii) the treatment rendered during service ameliorated the pre-existing varicocele.  See 38 C.F.R. § 3.306(b)(1).

d)  If a left inguinal hernia and left hydrocele is found to exist during the appeal period, then the examiner should state whether each disorder:

i)  clearly and unmistakably existed prior to service; and
ii)  clearly and unmistakably was not aggravated by service.

In forming the opinion, the examiner should consider the Veteran's lay reports to the effect that he tore his hernia during basic training.  A rationale should be provided for all opinions.

2.  Next, a record review should be performed by a VA examiner with the appropriate expertise to determine if the Veteran's current ocular hypertension and glaucoma were due to an instance of fault on VA's part in furnishing treatment to the Veteran with respect to his ocular health or his hypertension.  The Veteran's particular assertion that VA treating providers failed to prescribe appropriate medications for him early enough should be considered.  A rationale should be provided for all opinions.

3.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


